Citation Nr: 1136245	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-37 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a disability of the right rib cage.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for a disability of the left rib.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in November 2010.  A transcript of the proceeding is of record.  

The Board remanded the Veteran's current claim for additional development in December 2010.  As noted in the December 2010 remand, the issue has been recharacterized to comport with the Veteran's testimony regarding the disability for which he is seeking service connection.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2010).


FINDING OF FACT

A preponderance of the competent evidence is against a finding that the Veteran currently has a disability of the right rib cage.


CONCLUSION OF LAW

The criteria for service connection for a disability of the right rib cage have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

As an initial matter, except for the Veteran's March 1954 separation examination, the Veteran's service treatment records (STRs) are unavailable and were destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Board recognizes that in such cases there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  The case law does not, however, change the legal standard for a grant of service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  An August 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's available service treatment records (STRs) and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA examination was conducted and opinion obtained in January 2011 to determine the nature and etiology of his claimed disability of the right rib cage.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also given the opportunity to present testimony to the Board.  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks service connection for a disability of the right rib cage.  He testified that, in 1953, he was training in the field and fell on a rock and was bandaged up in the hospital where he stayed for 3 weeks.  His right side has been hurting ever since.  

The Veteran's March 1954 separation examination indicates that clinical evaluation revealed that his lungs and chest, heart, abdomen, upper extremities, and spine were normal, and that he had no defects or diagnoses.   

A January 2008 VA treatment record notes that the Veteran has a left lower lung nodule, and a November 2008 VA treatment record notes that the Veteran has a significant past smoking history of 50 years and reported that he suffers chronic pain in his side related to a soft tissue injury he sustained in 1953.  A March 2009 VA treatment record notes that the Veteran reported pain in his side since 1953, and was given an assessment of chronic intermittent side pain.  

A VA examination was conducted in January 2011.  The examiner noted a review of the Veteran's claim file.  The Veteran reported injuring his right rib in 1953, and has had a mass on it and pain ever since.  A physical examination was conducted and the examiner reviewed x-rays of the Veteran's ribs.  The x-rays were also reviewed by a radiologist who found that there was no acute or old rib fracture identified on either side.  An impression of no rib abnormality identified was given by the radiologist.  The examiner gave the Veteran a diagnosis of no rib abnormality, and noted that the mass the Veteran had was, in fact, a benign cavernous hemangioma of his liver which the Veteran likely had prior to his service since the endothelial cells that form hemangiomas form during the first year of life.  

The Veteran indicated that he fell and injured his right side during service and has experienced right side pain since service.  The Board accepts these statements to be credible.  The Veteran is competent to report symptoms such as pain.  See Charles v. Principi, 16 Vet. App. 370 (2002 (finding a Veteran competent to testify to symptomatology capable of lay observation).  

However, service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310.  That a condition or injury occurred in service is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997). In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, pain alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).

Despite the fact that the Veteran injured his right side during service, there is no medical evidence of record indicating that he has ever been diagnosed with a disability of the right rib cage, including during the pendency of his service connection claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

The negative evidence in this case outweighs the positive.  The Veteran is competent to give evidence about observable symptoms such as side pain.  See Charles, supra.  However, he is not competent to give an opinion as to whether he has a currently diagnosed disability cage as this is a matter for a medical professional.  See Charles, supra.  The medical evidence of record, namely the January 2011 VA examination report, shows that, while he has hemangioma of the liver, he does not have a current of disability for which service connection may be granted.  See Jandreau, supra.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a disability of the right rib cage is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a disability of the right rib cage is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


